PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/447,678
Filing Date: 2 Mar 2017
Appellant(s): Smith et al.



__________________
Rebecca A. Tie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 3, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Response to Appellant Argument Ai and Aii: The rejection of Claims 1-2, 4-5, 8-11, 13 and 16-20 under 35 U.S.C. § 102(e) in view of VIOLA et al. (US 2006/02786680) is improper, as Appellant has not found VIOLA et al. to anticipate a closure assembly operatively coupled to a drive part that advances at a differential rate of speed as claimed.

	Beginning on page 16 of the Appeal Brief filed January 3, 2022, Appellant agrees with Examiner’s assessment of the disclosure of VIOLA et al. as it pertains to a drive mechanism operatively connected to a motor that advances a drive part along an axis at differential rate of speed.  According to Appellant:
“…any arguable mention in Viola of differential speed control of a drive mechanism is based upon the detected location of the drive mechanism is only described in connection with a staple firing motion…”
However, Appellant dismisses the “clamping” or closing motion of the end effector that occurs during the staple firing motion.
	The disclosure of VIOLA et al. is primarily drawn to a feedback system for a surgical instrument having an end effector, wherein the details of the structure provided in the end effector and the operation thereof is minimal.  Rather, VIOLA et al. relies on the knowledge of one of ordinary skill while referencing several related patents that provide additional details as it 1  Nonetheless, VIOLA et al. explicitly illustrates a surgical instrument 10 that operates in response to a first trigger 24 that actuates a drive part 102 for an initial clamping2 of the end effector and a second trigger 26 that actuates a drive part 74 along a drive axis to further clamp the end effector, as well known in the art.  

    PNG
    media_image2.png
    710
    517
    media_image2.png
    Greyscale

see figure 2B of VIOLA above), the “staple firing motion” of drive assembly 138 will also result in (minimal) movement of the anvil towards the opposing surface of the cartridge, thereby further facilitating final clamping of the end effector.  Examiner has found paragraph 63 of VIOLA et al. to support this assessment based on the statement:
“A camming surface 144 formed on anvil 22 is positioned to engage axial drive assembly 138 to facilitate clamping of tissue.”

VIOLA et al. only provides figure 2B as an illustration of the end effector utilized in implementing the differential rate of speed during closure; wherein, a majority of the figures provided by VIOLA et al. focus on the closure assembly within the handle of the surgical instrument.  However, Paragraph 76 of VIOLA et al. further mentions the knowledge in the art of the movement of the anvil towards the opposing tissue contacting surface of the cartridge to facilitate clamping (closure) of the end effector per reference to known cartridge firing mechanisms, such as that of MILLIMAN et al. (US 6,241,139).  Thus, the information of MILLIMAN et al. is found to be incorporated into the disclosure of VIOLA et al. as if the text was repeated in the publication of VIOLA et al., and should be treated as a part of the disclosure of VIOLA et al.3
As shown below, figure 49 of MILLIMAN et al. illustrates an end effector (essentially) identical to that of VIOLA et al.; wherein, movement G of the anvil towards the opposing surface of the tissue contacting surface of the cartridge upon movement(F) of the drive part along 


    PNG
    media_image3.png
    247
    736
    media_image3.png
    Greyscale


Response to Appellant Argument Aiii: The rejection of Claims 1-2, 4-5, 8-11, 13 and 16-20 under 35 U.S.C. § 102(e) in view of VIOLA et al. (US 2006/02786680) is improper, as Appellant has not found VIOLA et al. to anticipate a closure assembly operatively coupled to a drive part that advances at a differential rate of speed based upon the extend of actuation.

	With respect to the disclosure of a differential rate of speed by VIOLA et al., Appellant argues:
“…there is no evidence that the period of modulation control of motor 66 described in paragraph [0088] clearly relates in any way to movement of anvil portion 130.”


Although Appellant’s arguments rely on the disclosure of paragraph [0088], page 3 of the final office action mailed June 24, 2021 relies on paragraph [0080] for support in the disclosure of VIOLA et of the drive part 74 advancing at a differential rate of speed; specifically, where the drive part 74 differential rate of speed is dependent upon the position of the drive part.  
“Once the axial drive screw 74 or a portion thereof traverses past the first switch 80, the first switch communicates a signal to the controller 28 by lead 86.”

Once the controller receives a signal from the first switch 80, the rate of speed of the drive part 74 can be modulated from the first rate of speed prior to activated the first switch 80 to a second and different speed rate as supported by paragraph [0080], which states:
“…controller 28 upon receiving the first signal from the first switch 80 by lead 86 modulates one or more operations of the surgical stapler.  For example…tissue gap, control stroke of the axial drive screw 74, speed of the motor 66…rotational rate of the axial drive screw and any combinations thereof.”

Finally, paragraph [0082] discloses a second modulation of the rate of speed from the second speed rate to a speed rate of zero or a desired rate of speed to move the drive part 74 in the reverse direction to retract the drive part assembly 138 along slot 140 extending the length of the anvil (see figure 2B of VIOLA et al.):

“Thereafter, after the axial drive screw 74 traverses a predetermined distance to ensure tissue compression by the clamp or jaws 21, 22.  The second switch 82 is actuated and outputs a second signal to the controller 28 by lead 90…The second switch 82 may further emit a signal to controller 28 to reverse or cease motion.

	Regarding when the switches of VIOLA et al. are activated to trigger the controller to implement a differential rate of speed (e.g. as drive part advances the movable tissue compressing surface), paragraph [0077] of VIOLA et al. states the switches can be fixed at any desired position along the path the drive part 74 traverses.  This includes the first switch 80 
Appellant further argues that as the drive part translates the drive assembly 138 distally along the slot 140 beyond the camming surface 144, there is no support for there to be continued movement of the anvil (opposing/tissue surface) towards the opposing surface of the cartridge.   Even if Examiner were to concede to this position, such a concession does not negate the fact that movement of the drive part 74 to trigger the first switch 80 and subsequently translate the drive assembly 138 along the camming surface 144 would at the least cause one modulation/differential rate of speed dependent upon the location of the drive part 74 axially as the surface of the anvil moves (in direction G) towards the cartridge, which is consistent with the phrase “differential rate of speed” as expressed in paragraph [0021] of Appellant’s specification.
	Based on the citations of VIOLA et al. and remarks above, Examiner maintains that VIOLA et al. sufficiently discloses a closure assembly including a motor actuated drive part 74 that advances a tissue compressing surface (anvil) at a differential rate of speed dependent upon the position of the drive part 74 as claimed.  

Response to Appellant Argument B: The rejection of Claims 1-2, 4, 8-9, 13 and 21 under 35 U.S.C. § 103(a) in view of WHITMAN et al. (US 6,981,941) is improper, as Appellant has not found WHITMAN et al. to suggest e a handle comprising a closure assembly operatively coupled to a drive part that advances at a differential rate of speed.

	On pages 22-23 of the Appeal Brief filed January 3, 2022, Appellant argues that WHITMAN et al. fails to disclose a “differential” change in the rate of speed of a motor. Rather, Appellant has found WHITMAN et al. to disclose:
	“…a single moment in time at which the motor speed is reduced.”
Examiner has understood the phrase “differential rate of speed” in the claim limitations to be defined as the difference in speed at a given location and a secondary location.  Examiner’s interpretation of the phrase is found to be consistent with the explanation provided by Appellant in paragraph [0021] – [0022] of the specification:
“…the drive part advances the movable tissue-compressing surface towards the opposing tissue-compressing surface at a differential rate of speed dependent upon a position of the drive part along the drive-part axis, a detection mechanism configured to detect the position of the drive part along the drive-part axis, and a controller operatively connected to the detection mechanism…the controller configured to cause the motor to change a rate of speed of the movement of the drive part along the drive-part axis…”

“…the controller causes the motor to decrease a rate of speed of the movement of the drive part along the drive-part axis…”


As referenced on page 5 in the final office, Examiner has found column 19 line 44- column 20 line 24 to disclose operation of a surgical instrument where a drive part moves an anvil towards an opposing tissue contacting surface at a first (maximum speed) until it is determined that the drive part has moved axially a particular distance to define a reduced gap between the anvil and the opposing tissue contact surface; at which point in time (step 1220) the speed is decreased thereby establishing a differential rate of speed relative to the movement of the drive part prior to reaching the reduced gap. 
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so 4  
WHITMAN et al. which provides a large floor supported housing enclosing a closure assembly drive part and motor rather than a handle to enclose a closure assembly drive part as the preferred structure to support a closure assembly of a surgical instrument.  However, column 5 lines 4-35 of WHITMAN et al. clearly articulates the knowledge of one of ordinary skill in the art to house closure assemblies; particularly a motor and operatively connected drive part (shaft) within a handle as opposed to larger free-standing housing.  Considering this acknowledgement by WHITMAN et al., it is unclear to Examiner how Appellant has found such a modification to be:
“…a non-obvious engineering feat that requires a significant amount of inventive activity.”

Additionally, column 1 line 33 – column 2 line 41 of WHITMAN et al. outlines the engineering feat of enclosing a closure assembly a motor and drive part within a handle; wherein the rationale for choosing one housing structure over another lies in the desired torque and power of the closure assembly, not in the general function of implementation of speed control or manipulation of the disclosed systems.
  	Based on the response to arguments against WHITMAN et al. above, Examiner maintains that WHITMAN et al. renders Appellant’s invention unpatentable as claimed.  

	
Appellant Arguments C & D are found to stand and/or fall with the responses provided to arguments A & B. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

Conferees:
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 VIOLA et al. (US 2006/02786680) paragraphs [0060],  [00776] & [0096]. 
        2 movement of an anvil towards an opposing cartridge surface
        3 MPEP 2163.07(b)
        4 See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).